                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  WESTERN DIVISION

CHRISTOPHER CARROLL, as Special Administrator of                 )
the State of Paul Carroll, deceased, and PAUL CARROLL,           )
deceased,                                                        )   19 C 50140
                                                                 )
                                       Plaintiffs,               )   Judge Gary Feinerman
                                                                 )
                       vs.                                       )
                                                                 )
JOSE A. BARCENAS and BAY VALLEY FOODS, LLC,                      )
                                                                 )
                                       Defendants.               )

                              MEMORANDUM OPINION AND ORDER

       Christopher Carroll (as special administrator of the Estate of Paul Carroll) and Paul

Carroll brought this state law wrongful death suit against Jose A. Barcenas and Bay Valley

Foods, LLC. Doc. 1. Three days later, the court gave Plaintiffs until July 1, 2019 to show cause

why the case should not be dismissed for want of subject matter jurisdiction. Doc. 5.

       The show cause order observed that although the complaint invoked the diversity

jurisdiction, 28 U.S.C. § 1332(a), Doc. 1 at ¶ 6, it did not properly allege the citizenship of any

party. Doc. 5. Specifically, the complaint alleged the residence, not the citizenship, of the three

individual parties, and it alleged only the location the LLC defendant, Bay Valley Foods. Doc. 1

at ¶¶ 2-5. The court stated that Plaintiffs could discharge the show cause order by filing a

Jurisdictional Addendum that properly alleged the citizenship of each party. Doc. 5. To point

Plaintiffs in the right direction, the show cause order cited Meyerson v. Harrah’s East Chicago

Casino, 299 F.3d 616, 617 (7th Cir. 2002), which holds that an individual’s citizenship, not

residence, controls for diversity purposes, and Thomas v. Guardsmark, LLC, 487 F.3d 531, 534

(7th Cir. 2007), which holds that the citizenship of an LLC is determined by the citizenship of its



                                                     1
members. Doc. 5. The show cause order warned that failure to comply would result in dismissal

of this suit for want of subject matter jurisdiction. Ibid.

        Plaintiffs filed a Jurisdictional Addendum. Doc. 7. The addendum alleged the

citizenship of the three individual parties. Id. at ¶¶ 1-3. As to the LLC defendant, however, the

addendum alleged that Bay Valley Foods “is a limited liability corporation that is incorporated in

the State of Illinois, and its principal place of business is located in the State of Illinois.” Id. at

¶ 4. That is precisely the kind of allegation that the Seventh Circuit in Thomas explained was

wrong—the citizenship of an LLC, unlike the citizenship of a corporation, see 28 U.S.C.

§ 1332(c)(1), is not the State under whose laws the LLC is organized and the State where the

LLC’s principal place of business is located, but rather every State of which any of the LLC’s

members is a citizen. See Thomas, 487 F.3d at 534. “Consequently, an LLC’s jurisdictional

statement must identify the citizenship of each of its members as of the date the complaint …

was filed, and, if those members have members, the citizenship of those members as well.” Ibid.

        Rather than dismiss the case, the court gave Plaintiffs yet another chance, issuing an

order stating that the Jurisdictional Addendum did not properly allege the citizenship of Bay

Valley Foods. Doc. 8. Plaintiffs then filed a Second Jurisdictional Addendum, which alleged

that Bay Valley Foods “is a limited liability company incorporated in Delaware and with its

principal places of business in the States of Illinois and Texas,” and thus “is a citizen of the

States of Illinois, Texas, and Delaware.” Doc. 9 at ¶ 4. For the third time, and for the second

time since the show cause order’s citation of Thomas, Plaintiffs failed to properly allege Bay

Valley Foods’s citizenship.

        Plaintiffs have had three opportunities to properly allege diversity jurisdiction—in their

complaint, in their Jurisdictional Addendum, and in their Second Jurisdictional Addendum—and



                                                    2
they will not be given a fourth. In Guaranty National Title Co. v. J.E.G. Associates, 101 F.3d 57

(7th Cir. 1996), the parties failed in the jurisdictional statements of their appellate briefs, and

then again in supplemental jurisdictional statements requested by the Seventh Circuit after the

flaws in their jurisdictional statements were brought to their attention, to establish that the case

fell within the diversity jurisdiction. Id. at 58-59. The parties’ repeated failure led the Seventh

Circuit to state: “There are two options: to dismiss immediately for lack of jurisdiction, and to

call for yet another round of jurisdictional filings.” Id. at 59. The Seventh Circuit chose the first

option, reasoning:

          These lawyers knew what they had to do, and they did not do it. Failure in
          one round of supplemental filings leads us to doubt that a second would be
          any more successful. Anyway, it is not the court’s obligation to lead counsel
          through a jurisdictional paint-by-numbers scheme. Litigants who call on the
          resources of a federal court must establish that the tribunal has jurisdiction,
          and when after multiple opportunities they do not demonstrate that jurisdiction
          is present, the appropriate response is clear.




                                                   3
Ibid.; see also Meyerson v. Showboat Marina Casino P’ship, 312 F.3d 318, 319-21 (7th Cir.

2002) (ordering the case dismissed for want of subject matter jurisdiction under similar

circumstances); Union Oil Co. of Cal. v. John Brown E&C, 121 F.3d 305, 312 (7th Cir. 1997)

(similar). Here, after Plaintiffs’ complaint invoked the diversity jurisdiction but failed to

properly allege the citizenship of Bay Valley Foods, the court did lead Plaintiffs “through a

jurisdictional paint-by-numbers scheme,” Guaranty Nat’l, 101 F.3d at 59, and Plaintiffs still

failed to plead the requisites of federal jurisdiction. Under these circumstances, the appropriate

disposition is to dismiss the suit for want of subject matter jurisdiction. See Johnson v. Nat’l

Asset Advisors, LLC, __ F. App’x __, 2019 WL 2524255, at *2 (7th Cir. June 19, 2019) (“Once

the possible defect in jurisdiction was identified, the parties had to demonstrate complete

diversity of citizenship, and despite several chances to do so, they have failed.”) (alteration

omitted) (quoting Meyerson, 299 F.3d at 617) (collecting cases).



July 2, 2019
                                                      United States District Judge




                                                  4
